Lochrane, Chief Justice.
It appears, by the facts presented in this record, that Moses had sued McCauley upon his note given for the purchase of land. The defendant set up by his plea, in the nature of a bill in equity, that the land was bought jointly *579from Moses and a man named Adams, whose bond for titles beheld; that they had no title to the land; that, the title was elsewhere; and further, that the vendors were unable to perform their contract. The plaintiff demurred to this plea, which was sustained by the Court, it appearing that the defendant was in the possession of the land for which the note was given.
We affirm the judgment of the Court below in this case, premising that under our peculiar system of pleading there is no difference in law and equity, so far as to authorize by plea all equitable rights and remedies to be adjudicated. And treating this plea with all the consideration of an equitable proceeding to rescind the contract, or restrain the collection of the debt, we are satisfied that it fails to present such a case as would authorize either. To restrain the collection of the notes given for the purchase-money of lands, or to rescind the contract, by one in undisturbed possession under the contract of purchase, requires a very strong case. To authorize equitable interference, there must be fraud to mislead the party, or there must be insolvency in the vendor and a clear case of unquestioned paramount title exhibited to the Court outstanding elsewhere which will be enforced; or it must show non-residence so that the plaintiff is out of the jurisdiction of the Court, or something which has been discovered since the contract, of equal dignity and analagous, which will show that it would be inequitable to enforce the contract, to authorize equity to interpose its arm and shield, from the legal consequences of the contract, the party from its legitimate results. In a word, it takes a strong case, where a party buys and is in possession, to invoke such processes and powers against his compliance with his contract, and we are of opinion this case, as presented by the plea, is not one of them.
Judgment affirmed.